Citation Nr: 1038776	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left testicle varicocele.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1999 to June 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 rating 
decision by the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now 
under the jurisdiction of the Waco RO.  In August 2008 and July 
2009, this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Because all action ordered in the Board's July 2009 Remand was 
not completed, this matter must, once again, be remanded for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
well aware by now that when the Board fails to return a case to 
the RO for completion of actions ordered in a remand that were 
not completed, and the Board's decision is appealed, the U.S. 
Court of Appeals for Veterans Claims (Court) (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for completion 
of the action the Board sought in the remand.  

The Veteran's service treatment records (STRs) from November 2001 
to June 2002 are unavailable.  The August 2008 Board remand 
directed the RO to arrange for exhaustive development to secure 
complete clinical records of any treatment the Veteran received 
for left testicle varicocele from January to June 2002; such 
records were sought but were determined to be unavailable.  His 
available STRs do not show complaints, finding, or treatment for 
a left testicle varicocele.  

On January 2003 examination on behalf of VA (nonspecific for left 
testicle varicocele) it was noted that the Veteran's genitalia 
showed no abnormalities.

A December 2003 private sonogram found dilation of the left 
scrotum due to varicocele.  Presumably, complaints were present 
sometime prior.

VA treatment records from February 2004 to May 2006 include a 
February 2004 record which notes "nontender left varicele".

In his June 2004 VA form 9, the Veteran stated that he had a left 
testicle varicocele "diagnosed and treated" in service (as was 
noted, records of such treatment were sought, but appear to be 
irretrievably lost). 

On September 2006 VA examination, the Veteran reported that upon 
discharge from the military in June 2002, he was told that he had 
a mass in the left testicle.  He was seen by his family doctor 
who in turn ordered a sonogram which produced a diagnosis of 
spermatocele of the left testicle, asymptomatic.  The examiner 
opined:

"The X-ray sonogram of this [Veteran] done by [Dr.] 
O. M. on the 12th of December 2003 describes a small 
hydrocele on the left scrotum with none on the right.  
Today, neither the [Veteran] nor I can feel a 
hydrocele in the left testicle.  He has a tiny 
spermatocele which is asymptomatic in the left 
testicle."

The September 2006 VA examiner did not offer an opinion as to the 
likely etiology for the Veteran's left testicle pathology.  
Consequently, the matter was remanded for another VA examination.

The July 2009 Board Remand also instructed the RO to arrange for 
the Veteran to be examined by an appropriate physician to 
determine the likely etiology of his left testicle varicocele.  
Based on review of the record and examination of the Veteran, the 
examiner was to provide an opinion as to whether the Veteran's 
left testicle varicocele was, at least as likely as not, related 
to his service.  The opinion was to indicate whether, based on 
the factual evidence of record, the varicocele had its onset in 
service or postservice, and if postservice, whether there was any 
basis in the record for relating it to disease, injury, or event 
in service.  The examiner was to explain the rationale for all 
opinions.

On August 2009 VA genitourinary examination, left testicle 
varicocele was diagnosed.  The examiner opined:

"I reviewed the history and physical with Dr. P., Urologist 
here, who said the varicocele is not related to lifting or 
straining that occurred in the military."

The Board notes that the 2009 VA examiner provides no rationale 
for the conclusion.  A medical opinion that provides no rationale 
does not provide the degree of medical certainty needed to 
support a claim.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Furthermore, VA must provide an examination that is adequate for 
rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board finds that the report of the Veteran's August 2009 VA 
examination pertaining to his left testicle disability is 
inadequate, specifically the examiner did not offer an opinion as 
to the etiology of the Veteran's current disability, and as noted 
did not offer rationale as to why the current disability was 
unrelated to the Veteran's military service.  As the opinion is 
nonresponsive to the Board's instructions, another examination is 
necessary. 

Notably, the Court has acknowledged that there are instances 
where a definitive opinion cannot be provided because required 
information is missing  (as some of the Veteran's STRs are not 
available) or can no longer be obtained or current medical 
knowledge yields multiple possible etiologies with none more 
likely than not the cause of the claimed disability.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need 
not obtain further medical evidence where the medical evidence 
"indicates that determining the cause is speculative").  
However, it must be clear from some combination of the examiner's 
opinion and the analysis of the record that the examiner has not 
invoked the phrase "without resort to mere speculation" as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner is 
advised to take such in consideration when providing the opinion.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the likely etiology of his left 
testicle varicocele.  The Veteran's claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether the Veteran's left testicle 
varicocele is, at least as likely as 
not, related to his service.  The opinion 
should indicate whether, based on the 
factual evidence of record, the varicocele 
had its onset in service or postservice, 
and if postservice, whether there is any 
basis in the record for relating it to 
disease, injury, or event in service.  The 
examiner must explain the rationale for 
all opinions.  If any opinion sought 
cannot be offered without resort to mere 
speculation, there must be adequate 
explanation why the assembled and 
procurable data do not allow for such.  

2.	The RO should review the record, ensure 
that the development sought is completed, 
and then readjudicate this claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

